DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered. 

Response to Amendment
No claims have been amended or newly added. Claims 1-12, 15-31 and 34-36 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15-24 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US Pub No. 2005/0273017 A1) in view of Samec et al. (Samec; US Pub No. 2017/0323485 A1).
As per claim 1, Gordon teaches a mental impairment detection system, comprising: 
a sensory stimulation device (Fig. 2, computer equipped with display 11; paragraph [0028]) configured for administering an inhibitory reflex test to a user (paragraph [0042], GO NO GO tests; paragraph [0417], Stroop test);
a non-invasive brain interface assembly configured for detecting brain activity in a frontal lobe of the user while the inhibitory reflex test is administered to the user (Fig. 2, monitoring device 13); and
at least one processor configured for determining a level… of mental impairment of the user by quantifying results of the inhibitory reflex text administered to the user (paragraphs [0049], [0329], [0330], [0334]) based on the brain activity detected in the frontal lobe of the user (paragraph [0447], multivariate analysis to assess brain function; no processor is mentioned but this is considered implicit).
Gordon does not expressly teach determining a level temporary of mental impairment of the user… and comparing the quantified results of the inhibitory reflex test administered to the user to baseline quantified results of the inhibitory reflex test administered to the user when the user is known to not be mentally impaired.
Samec teaches determining a level temporary of mental impairment of the user (paragraphs [0378] & [0379]: administer a diagnostic test in order to assess the functional level of a user’s response)… and comparing the quantified results of the inhibitory reflex test administered to the user to baseline quantified results of the inhibitory reflex test administered to the user when the user is known to not be mentally impaired (paragraph [0376], lines 21-23: user’s response to normal objects and conditions – baseline; paragraph [0378], lines 1-17).
The prior art of Samec teaches collecting and storing data for the analysis of individual data points globally for the purpose of cross-referencing data in order to improve the detection of health conditions and the accuracy of health evaluations (Samec, paragraphs [0315] & [0316]). Therefore, it would have been obvious to one having ordinary skill at the time the invention was effectively filed to implement the comparison of Samec with the comparison of Gordon, in order to improve the invention of Gordon through allowing for the cross-referencing of user data for the purpose of improving the detection of health conditions and the accuracy of health evaluations.
As per claim 2, Gordon in view of Samec further teaches the mental impairment detection system of claim 1, wherein the non-invasive brain interface assembly is configured for detecting the brain activity in a premotor cortex of the frontal lobe of the user (Gordon, paragraphs [0107]-[0115]).
As per claim 3, Gordon in view of Samec further teaches the mental impairment detection system of claim 1, wherein the non-invasive brain interface assembly is configured for detecting the brain activity in a dorsolateral prefrontal cortex of the frontal lobe of the user (Gordon, paragraphs [0107]-[0115]).
As per claim 4, Gordon in view of Samec further teaches the mental impairment detection system of claim 1, wherein the sensory stimulation device comprises a display device configured for displaying the inhibitory reflex test to the user (Gordon, Fig. 2, computer equipped with display 11; paragraph [0028]; paragraph [0042], GO NO GO tests; paragraph [0417], Stroop test).
As per claim 15, Gordon in view of Samec further teaches the mental impairment detection system of claim 1, further comprising a camera configured for tracking head movements of the user, wherein the at least one processor is configured for determining the level of impairment of the user further based on the tracked head movements of the user (Samec, paragraph [0325], lines 13-16 & 36-41; paragraph [0378], lines 1-6).
As per claim 16, Gordon in view of Samec further teaches the mental impairment detection system of claim 1, wherein the sensor stimulation device is further configured for administering a reflex test to the user, wherein the non-invasive brain interface assembly is further configured for detecting brain activity in a non-frontal lobe of the user while the reflex test is administered to the user, and the at least one processor is configured for determining the level of impairment of the user further based on the brain activity detected in the non-frontal lobe of the user (Gordon, paragraphs [0107]-[0115]; paragraph [0188]).
As per claim 17, Gordon in view of Samec further teaches the mental impairment detection system of claim 1, wherein the non-invasive brain interface assembly is one of an optical measurement assembly and a magnetic measurement assembly (Gordon, paragraph [0356]: magnetic).
As per claim 18, Gordon in view of Samec further teaches the mental impairment detection system of claim 1, wherein the non-invasive brain interface assembly comprises at least one sensor configured for detecting energy from a brain of the user, and processing circuitry configured for identifying the brain activity in response to detecting the energy from the brain of the user (Gordon, paragraph [0356]: imaging device monitors changes and therefore discloses the claimed sensor).
As per claim 19, Gordon in view of Samec further teaches the mental impairment detection system of claim 18, wherein the non-invasive brain interface assembly comprises a head-worn unit carrying the at least one sensor (Gordon, Fig. 2, monitoring device 13; paragraph [0028], lines 10-14).
As per claim 20, Gordon in view of Samec further teaches the mental impairment detection system of claim 1, wherein the non-invasive brain interface assembly comprises a computer containing the at least one processor (Gordon, Fig. 2, monitoring device 13; paragraphs [0028] & [0029]: no processor is mentioned but this is considered implicit).
As per claim 21, (see rejection of claim 1 above) a non-invasive method of detecting mental impairment of a user, comprising:
administering an inhibitory reflex test to the user;
non-invasively detecting brain activity in a frontal lobe of the user while the inhibitory reflex test is administered to the user; and
determining a level of mental impairment of the user by quantifying results of the inhibitory reflex test administered to the user based on the brain activity detected in the frontal lobe of the user based on the brain activity detected in the frontal lobe of the user and comparing the quantified results of the inhibitory reflex administered to the user to baseline quantified results of the inhibitory reflex test administered to the user when the user is known to not be mentally impaired.
As per claim 22, (see rejection of claim 2 above) the non-invasive method of claim 21, wherein the brain activity is detected in a premotor cortex of the frontal lobe of the user.
As per claim 23, (see rejection of claim 3 above) the non-invasive method of claim 21, wherein the brain activity is detected in a dorsolateral prefrontal cortex of the frontal lobe of the user.
As per claim 24, (see rejection of claim 4 above) the non-invasive method of claim 21, wherein administering the inhibitory reflex test to the user comprises displaying the inhibitory reflex test to the user.
As per claim 35, (see rejection of claim 16 above) the non-invasive method of claim 21, further comprising:
administering a reflex test to the user; and
detecting brain activity in a non-frontal lobe of the user while the reflex test is administered to the user;
wherein the level of impairment of the user is determined further based on the brain activity detected in the non-frontal lobe of the user.
As per claim 34, (see rejection of claim 15 above) the non-invasive method of claim 21, further comprising tracking head movements of the user, wherein the level of impairment of the user is further based on the tracked head movements of the user.
As per claim 36, (see rejection of claim 17 above) the non-invasive method of claim 21, wherein detecting the brain activity of the user comprises one of optically detecting the brain activity of the user and magnetically detecting the brain activity of the user.

Claims 5-12 and 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Samec as applied above and further in view of Munoz et al. (Munoz; US Patent No. 6,231,187 B1).
As per claim 5, Gordon in view of Samec teaches the mental impairment detection system of claim 4.
Gordon in view of Samec does not expressly teach wherein the inhibitory reflex test comprises an anti-saccade task.
Munoz teaches wherein the inhibitory reflex test comprises an anti-saccade task (col. 5, lines 25-26).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the anti-saccade test as taught by Munoz, since Munoz states in column 5, lines 25-27 that such a modification would result in a diagnostic and evaluative aid.
As per claim 6, Gordon in view of Samec, and further in view of Munoz further teaches the mental impairment detection system of claim 5, wherein displaying the inhibitory reflex test comprises displaying a motionless target in a center of a field of vision of the user, and subsequently displaying a first visual stimulus in a periphery of the field of vision of the user (Munoz; col. 7, lines 4-14; col. 10, lines 33-37).
As per claim 7, Gordon in view of Samec, and further in view of Munoz further teaches the mental impairment detection system of claim 6, further comprising a communication device configured for instructing the user (Munoz, col. 9, lines 1-8) to fixate on the motionless target, and to make a saccade in a direction away from the first visual stimulus when the first visual stimulus is displayed in the periphery of the field of vision of the user (Munoz, col. 10, lines 33-39).
As per claim 8, Gordon in view of Samec, and further in view of Munoz further teaches the mental impairment detection system of claim 7, wherein the inhibitory reflex test further comprises a pro-saccade task (Munoz, col. 10, lines 33-39; col. 12, lines 28-29).
As per claim 9, Gordon in view of Samec, and further in view of Munoz further teaches the mental impairment detection system of claim 8, wherein displaying the inhibitory reflex test further comprises randomly or pseudo-randomly displaying the first visual stimulus or a second visual stimulus different from the first visual stimulus one at a time in the periphery of the field of the vision of the user, wherein the communication device is further configured for instructing the user to make a saccade in a direction towards the second visual stimulus when the second visual stimulus is displayed in the periphery of the field of vision of the user (Munoz, col. 9, lines 1-8; col. 10, lines 33-39).
As per claim 10, Gordon in view of Samec, and further in view of Munoz further teaches the mental impairment detection system of claim 7, wherein the communications device comprises at least one speaker (Munoz, col. 7, lines 15-16).
As per claim 11, Gordon in view of Samec, and further in view of Munoz further teaches the mental impairment detection system of claim 5, wherein the at least one processor is configured for determining the level of impairment of the user by determining either a reaction time or an error of the user in response to the anti-saccade task (Munoz, col. 12, lines 25-27: saccadic reaction time).
As per claim 12, Gordon in view of Samec, and further in view of Munoz further teaches the mental impairment detection system of claim 5, wherein the inhibitory reflex test comprises go/no-go tasks (Gordon, paragraph [0042]).
As per claim 25, (see rejection of claim 5 above) the non-invasive method of claim 25, wherein the inhibitory reflex test comprises an anti-saccade task.
As per claim 26, (see rejection of claim 6 above) the non-invasive method of claim 25, wherein displaying the inhibitory reflex test comprises displaying a motionless target in a center of a field of vision of the user, and subsequently displaying a first visual stimulus in a periphery of the field of vision of the user.
As per claim 27, (see rejection of claim 7 above) the non-invasive method of claim 26, further comprising instructing the user to fixate on the motionless target, and to make a saccade in a direction away from the first visual stimulus when the first visual stimulus is displayed in the periphery of the field of vision of the user.
As per claim 28, (see rejection of claim 8 above) the non-invasive method of claim 27, wherein the inhibitory reflex test further comprises a pro-saccade task.
As per claim 29, (see rejection of claim 9 above) the non-invasive method of claim 28, wherein displaying the inhibitory reflex test further comprises randomly or pseudo-randomly displaying the first visual stimulus or a second visual stimulus different from the first visual stimulus one at a time, the method further comprising instructing the user to make a saccade in a direction towards the second visual stimulus when the second visual stimulus is displayed in the periphery of the field of vision of the user.
As per claim 30, (see rejection of claim 11 above) the non-invasive method of claim 25, wherein determining the level of impairment of the user comprises determining either a reaction time or an error of the user in response to the anti-saccade task.
As per claim 31, (see rejection of claim 12 above) the non-invasive method of claim 25, wherein the inhibitory reflex test comprises go/no-go tasks.

Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference, or combination of references, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/NAOMI J SMALL/Primary Examiner, Art Unit 2684